DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one pressing plate for positioning the friction preventing matrix [coating layer] on the at least one of the two inner walls” in claim 4 must be shown or the feature(s) canceled from the claim(s). Please note, that claim 4 depends on claim 1, which requires the friction preventing matrix to be a coating layer. No new matter should be entered (also see the rejection under 35 U.S.C. 112(a) below).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “facing to each other” in line 4 needs to be changed to “facing each other”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the phrase “magnets is face to” in line 4 needs to be changed to “magnets is facing”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the phrase “face to the magnets” in line 4 needs to be changed to “facing the magnets”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites: “wherein the friction preventing set further comprises at least one pressing plate for positioning the fiction preventing matrix on the at least one of the two inner walls”, while claim 1, to which claim 4 depends on, recites: “each of the at least one friction preventing matrix is a coating layer”. The specification, as originally filed, only provides support for two embodiments in which the friction preventing matrix is a coating layer (540 in Fig. 8 and ¶ [0033], and 640 in Fig. 9 and ¶ [0035]). However, neither of these two embodiments, nor any other embodiments, provide support in which the friction preventing matrix is a coating layer and at least one pressing plate positioning the friction preventing matrix (coating layer) on the at least one of the two inner walls, as recited in claim 4. As such, the limitations of claim 4, in view of claim 1, is considered new matter. Further clarification, specific citation(s) where such limitation is supported by the specification, and appropriate corrections are respectfully requested. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites: “wherein the friction preventing set further comprises at least one pressing plate for positioning the fiction preventing matrix on the at least one of the two inner walls”, while claim 1, to which claim 4 depends on, recites: “each of the at least one friction preventing matrix is a coating layer”. However, it is not clear how a pressing plate positions the coating layer (friction preventing matrix) on the at least one of the two inner walls. As such, claim 4 is incomprehensible in view of limitations of claim 1, and has NOT been examined on the merits. Further clarification and appropriate corrections are respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2018/0015324 A1, hereinafter referred to as “Yeh 324’”) and Fenkanyn et al. (US 6,015,296).
Regarding claim 1, Yeh teaches an eddy current resistance generating device (1150, ¶ [109]-[110]), comprising: a magnet base having two inner walls (1153, Figs. 21C, ¶ [109]-[110]); a plurality of magnets (1151) disposed on the two inner walls of the magnet base, wherein the magnets on the two inner walls are facing to each other (Figs. 21C-21F, ¶ [109]-[110]); a conductive member (1152) located between the magnets on the two inner walls for generating an eddy current resistance while the magnets are moved relative to the conductive member (Figs. 21A-21B, ¶ [109]-[110]); and a friction preventing set disposed between each of the magnets and the conductive member, wherein the friction preventing set comprises at least one friction preventing matrix (1154, Fig. 21F, ¶ [110]).  
Yeh 324’ is silent about wherein each of the at least one friction preventing matrix is coating layer.  
Regarding claim 1, Fenkanyn teaches an apparatus, comprising: a plurality of magnets (54, Fig. 1); and a friction preventing set, wherein the friction preventing set comprises at least one friction preventing matrix, and each of the at least one friction preventing matrix is coating layer (col. 4 lines 12-16).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeh 324’ invention wherein each of the at least one friction preventing matrix is coating layer as taught by Fenkanyn in order to effectively reduce the amount of friction between the magnets and the conducting member to minimize any potential damage while reducing the number of parts and the cost of the overall device.

Regarding claim 2, Yeh 324’ in view of Fenkanyn teaches wherein the at least one friction preventing matrix is covered on the magnets on at least one of the two inner walls (Yeh 324’: 1154, Fig. 2F, ¶ [110]; Fenkanyn: col. 4 lines 12-16).  
Regarding claim 3, Yeh 324’ in view of Fenkanyn teaches wherein a number of the at least one friction preventing matrix is two, wherein each of the two friction preventing matrices is covered on the magnets on each of the two inner walls (Yeh 324’: Fig. 2F, ¶ [110]; Fenkanyn: col. 4 lines 12-16).  
Regarding claim 5, Yeh 324’ in view of Fenkanyn teaches the device further comprising: two interval members (Yeh 324’: as shown below) for positioning the magnets (Yeh 324’: 1151) on the two inner walls, wherein each of the two interval members has a plurality of positioning concave structures (Yeh 324’: Fig. 21D), and each of the magnets is disposed in each of the positioning concave structures (Yeh 324’: Fig. 21D).  

[AltContent: textbox (Interval member
(shaded area))][AltContent: textbox (Two interval members)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    492
    569
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    379
    640
    media_image2.png
    Greyscale


Regarding claim 6, Yeh 324’ in view of Fenkanyn teaches the device further comprising: two magnet positioning members (Yeh 324’: 154 on each side, Figs. 5A-5C, ¶ [79])) for positioning the magnets on the two inner walls, wherein each of the two magnet positioning members has a plurality of positioning holes, and each of the magnets is disposed in each of the positioning holes (Yeh 324’: Figs. 5A-5C).  
Regarding claim 8, Yeh 324’ in view of Fenkanyn teaches wherein a number of the at least one friction preventing matrix is a plurality, each of the plurality of friction preventing matrices is covered on each of the magnets (Yeh 324’: Fig. 21F, ¶ [110]; Fenkanyn: col. 4 lines 12-16).  
Regarding claim 9, Yeh 324’ in view of Fenkanyn teaches wherein a number of the at least one friction preventing matrix is a plurality, each of the plurality of friction preventing matrices is coated on an outer surface of each of the magnets, wherein the outer surface of each of the magnets is face to the conductive member (Yeh 324’: Fig. 21F, ¶ [110], the friction preventing matrix 1154 is a plurality and it is on outer surface of each of the magnets wherein the outer surface of each of the magnets is facing the conductive member; Fenkanyn: col. 4 lines 12-16, the friction matrix is a plurality and each of the plurality of the friction preventing matrices is coated on an outer surface of each of the magnets).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh 324’ in view of Fenkanyn as applied to claims 1 and 6 above, and further in view of Blair et al. (US 2016/0311642 A1).
Yeh 324’ in view of Fenkanyn teaches the two magnet positioning members (see above). Yeh 324’ in view of Fenkanyn is silent about wherein the two magnet positioning members are formed by plastic injection molding.
Regarding claim 7,  Blair teaches a magnet positioning member/housing (120) that is formed by plastic injection molding (¶ [18], please note that upon modification of Yeh 324’ in view of Fenkanyn with features of Blair, both of the two magnet positioning member would be formed by plastic injection molding).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeh 324’ invention in view of Fenkanyn with plastic injection molding process of Blair to form the two magnet positioning members by plastic injection molding in order to form positioning members with enhanced strength while minimizing waste. 


Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2018/0015324 A1, hereinafter referred to as “Yeh 324’”) and Lu (US 7,614,393 B1).
Regarding claim 1, Yeh teaches an eddy current resistance generating device (1150, ¶ [109]-[110]), comprising: a magnet base having two inner walls (1153, Figs. 21C, ¶ [109]-[110]); a plurality of magnets (1151) disposed on the two inner walls of the magnet base, wherein the magnets on the two inner walls are facing to each other (Figs. 21C-21F, ¶ [109]-[110]); a conductive member (1152) located between the magnets on the two inner walls for generating an eddy current resistance while the magnets are moved relative to the conductive member (Figs. 21A-21B, ¶ [109]-[110]); and a friction preventing set disposed between each of the magnets and the conductive member, wherein the friction preventing set comprises at least one friction preventing matrix (1154, Fig. 21F, ¶ [110]).  
Yeh 324’ is silent about wherein each of the at least one friction preventing matrix is coating layer.  
Regarding claim 1, Lu teaches an apparatus comprising: a magnet base (22) having two inner walls (Fig. 3), a plurality of magnets (28, 30) disposed on the two inner walls of the magnet base (Fig. 3); a conductive member (12) located between the magnets on the two inner walls (Fig. 3), a friction prevention set disposed between each of the magnets and the conductive member, wherein the friction preventing set comprises at least one friction preventing matrix and each of the at least one friction preventing matrix is a coating layer (15, Fig. 3, col. 7 lines 29-37).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeh 324’ invention wherein each of the at least one friction preventing matrix is coating layer as taught by Lu in order to effectively reduce the amount of friction between the magnets and the conducting member to minimize any potential damage while reducing the number of parts and the cost of the overall device.

Regarding claim 10, Yeh 324’ in view of Lu teaches wherein the at least one friction preventing matrix (Lu: 15) is covered on the conductive member (Lu: 12, Fig. 3, col. 7 lines 29-37).  
Regarding claim 11, Yeh 324’ in view of Lu teaches wherein a number of the at least one friction preventing matrix is two, the two friction preventing matrices are coated on two side surfaces of each of the conductive member, and the two side surfaces are face to the magnets on the two inner walls, respectively (Lu: Figs. 3, 11 and 13).  
Regarding claim 12, Yah 324’ in view of Lu teaches the magnet base being integrally formed (Lu: 22, Fig. 3). Although neither Yah 324’ nor Lu specifically teaches the wherein the magnet base being formed by iron material, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the magnet base being formed by iron material in order to provide a strong durable apparatus, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07).
Claims 1 and 6-9 are also rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2014/0274609 A1, hereinafter referred to as “Yeh 609’”) and Fenkanyn et al. (US 6,015,296). 
Regarding claim 1, Yeh 609’ teaches an eddy current resistance generating device, comprising: a magnet base (152a/852a) having two inner walls (Figs. 5A, 5C and 16A); a plurality of magnets (153a/853a) disposed on the two inner walls of the magnet base, wherein the magnets on the two inner walls are facing to each other (Figs. 5C, 16A); a conductive member (151a/851a) located between the magnets on the two inner walls for generating an eddy current resistance while the magnets are moved relative to the conductive member (Figs. 4 and 17A-17C).
Yeh 609’ is silent about a friction preventing set disposed between each of the magnets and the conductive member, wherein the friction preventing set comprises at least one friction preventing matrix, and each of the at least one friction preventing matrix is coating layer.  
Regarding claim 1, Fenkanyn teaches an apparatus, comprising: a plurality of magnets (54, Fig. 1); and a friction preventing set, wherein the friction preventing set comprises at least one friction preventing matrix, and each of the at least one friction preventing matrix is coating layer (col. 4 lines 12-16).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeh 609’ invention with a friction preventing set disposed between each of the magnets and the conductive member, wherein the friction preventing set comprises at least one friction preventing matrix, and each of the at least one friction preventing matrix is coating layer as taught by Fenkanyn in order to effectively reduce the amount of friction between the magnets and the conducting member to minimize any potential damage while reducing the number of parts and the cost of the overall device.

Regarding claim 6, Yeh 609’ in view of Fenkanyn teaches the device further comprising: two magnet positioning members (Yeh 609’: 154 on each side, Figs. 5A-5C, ¶ [52]) for positioning the magnets on the two inner walls, wherein each of the two magnet positioning members has a plurality of positioning holes, and each of the magnets is disposed in each of the positioning holes (Yeh 609’: Figs. 5A-5C).  
Regarding claim 8, Yeh 609’ in view of Fenkanyn teaches wherein a number of the at least one friction preventing matrix is a plurality, each of the plurality of friction preventing matrices is covered on each of the magnets (Fenkanyn: col. 4 lines 12-16).  
Regarding claim 9, Yeh 609’ in view of Fenkanyn teaches wherein a number of the at least one friction preventing matrix is a plurality, each of the plurality of friction preventing matrices is coated on an outer surface of each of the magnets, wherein the outer surface of each of the magnets is face to the conductive member (Yeh 609’: Fig. 4, the outer surface of each of the magnets is facing the conductive member; Fenkanyn: col. 4 lines 12-16, the friction matrix is a plurality and each of the plurality of the friction preventing matrices is coated on an outer surface of each of the magnets).  

Claim 7 is also rejected under 35 U.S.C. 103 as being unpatentable over Yeh 609’ in view of Fenkanyn as applied to claims 1 and 6 above, and further in view of Blair et al. (US 2016/0311642 A1).
Yeh 609’ in view of Fenkanyn teaches the two magnet positioning members (see above). Yeh 609’ in view of Fenkanyn is silent about wherein the two magnet positioning members are formed by plastic injection molding.
Regarding claim 7,  Blair teaches a magnet positioning member/housing (120) that is formed by plastic injection molding (¶ [18], please note that upon modification of Yeh 609’ in view of Fenkanyn with features of Blair, both of the two magnet positioning member would be formed by plastic injection molding).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeh 609’ invention in view of Fenkanyn with plastic injection molding process of Blair to form the two magnet positioning members by plastic injection molding in order to efficiently form the two positioning members with enhanced strength while minimizing waste. 

Claims 1 and 10-12 are also rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2014/0274609 A1, hereinafter referred to as “Yeh 609’”) and Lu (US 7,614,393 B1). 
Regarding claim 1, Yeh 609’ teaches an eddy current resistance generating device, comprising: a magnet base (152a/852a) having two inner walls (Figs. 5A, 5C and 16A); a plurality of magnets (153a/853a) disposed on the two inner walls of the magnet base, wherein the magnets on the two inner walls are facing to each other (Figs. 5C, 16A) ; a conductive member (151a/851a) located between the magnets on the two inner walls for generating an eddy current resistance while the magnets are moved relative to the conductive member (Figs. 4 and 17A-17C).
Yeh 609’ is silent about a friction preventing set disposed between each of the magnets and the conductive member, wherein the friction preventing set comprises at least one friction preventing matrix, and each of the at least one friction preventing matrix is coating layer.  
Regarding claim 1, Lu teaches an apparatus comprising: a magnet base (22) having two inner walls (Fig. 3), a plurality of magnets (28, 30) disposed on the two inner walls of the magnet base (Fig. 3); a conductive member (12) located between the magnets on the two inner walls (Fig. 3), a friction prevention set disposed between each of the magnets and the conductive member, wherein the friction preventing set comprises at least one friction preventing matrix and each of the at least one friction preventing matrix is a coating layer (15, Fig. 3, col. 7 lines 29-37).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeh 609’ invention with a friction preventing set disposed between each of the magnets and the conductive member, wherein the friction preventing set comprises at least one friction preventing matrix, and each of the at least one friction preventing matrix is coating layer as taught by Lu in order to effectively reduce the amount of friction between the magnets and the conducting member to minimize any potential damage while reducing the number of parts and the cost of the overall device.

Regarding claim 10, Yeh 609’ in view of Lu teaches wherein the at least one friction preventing matrix (Lu: 15) is covered on the conductive member (Lu: 12, Fig. 3, col. 7 lines 29-37).  
Regarding claim 11, Yeh 609’ in view of Lu teaches wherein a number of the at least one friction preventing matrix is two, the two friction preventing matrices are coated on two side surfaces of each of the conductive member, and the two side surfaces are face to the magnets on the two inner walls, respectively (Lu: Figs. 3, 11 and 13).  
Regarding claim 12, Yah 609’ in view of Lu teaches the magnet base being integrally formed (Lu: 22, Fig. 3). Although neither Yah 609’’ nor Lu specifically teaches the wherein the magnet base being formed by iron material, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the magnet base being formed by iron material in order to provide a strong durable apparatus, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784